Citation Nr: 1530262	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Multiple sclerosis did not have its onset in service nor did it manifest to a compensable degree within seven years after her discharge from service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a January 2012 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist her in obtaining evidence relevant to the claim. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, military dependent records, available VA treatment records and identified private treatment records have been obtained.  She has also submitted lay statements and various internet articles in support of her claim.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim. 

A pertinent VA opinion was obtained in March 2014.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinion obtained in this case is adequate, as it is predicated on consideration of service records and post-service private records, as well as the Veteran's lay statements, and provides a rationale for the conclusion.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II. Analysis 

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes multiple sclerosis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, multiple sclerosis is presumed to have been incurred in service if it manifested to a compensable degree within seven years of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that cognitive difficulties, coordination problems with her pinky finger, nerve pain, dizziness, urinary bladder problems, and back pain were early symptoms of MS.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for multiple sclerosis.  As will be further explained below, there is no evidence that the Veteran was diagnosed with multiple sclerosis while on active duty or within seven years of separation, and the most probative medical evidence does not show that it is causally or etiologically related to her military service or to a service-connected disability.

Initially, the Board notes that the Veteran is currently diagnosed with multiple sclerosis and therefore has a current disability as required under 38 C.F.R. § 3.303.  In this regard, the Board notes that the contemporaneous medical records indicate that the Veteran was diagnosed in as early as 2007.  In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of multiple sclerosis.  The Veteran sought medical care for various conditions while in service, including numbness and tingling of the right leg following a fall from a truck and gynecological problems, but there is no mention of symptoms or a diagnosis of multiple sclerosis.  Furthermore, post-service private and VA treatment records show that the Veteran was diagnosed with multiple sclerosis as early as 2007, nearly 30 years after her separation from service, and 23 years after the presumptive period.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that links the Veteran's multiple sclerosis to any event in service.

In August 2013, the Veteran submitted a handwritten statement by her ex-husband, D. R., describing her complaints of chronic pain and fatigue during the period of which they were married from 1986 to 1999.  

A VA medical opinion was obtained in connection with her claim in March 2014.  In this respect, the VA examiner thoroughly reviewed the Veteran's service treatment records, medical dependent records, and VA and private medical records and opined that it was "less likely" that her MS presented when she was in service or began within the seven year time frame after discharge.  The examiner provided a rationale indicating that prior to the Veteran's diagnosis in approximately 2007, there was not much in the way of medical records to support clear longevity and true symptoms of MS, other than the Veteran's contentions.  The examiner stated that the Veteran's fall off a truck in [April] 1977 mentioned what appeared to be numbness and tingling in the right leg, which would be more indicative of an injury, and not likely due to MS.  He continued to state that a 1984 note mentioned sciatica of the right leg.  The examiner acknowledged that the Veteran mentioned vague symptoms for some years, but of those reviewed within the claims file, they were not completely indicative of true MS, as she had many other medical comorbidity issues and complaints.  Therefore, to reiterate, based on a review of all medical records available, it appeared less likely that the Veteran's MS began within the seven year time frame after discharge, and based on reviewing her service treatment records, they did not appear to have presented when she was in service.  The examiner based his opinion on a thorough review of all records available and the Veteran's contentions.

This opinion constitutes the most probative evidence regarding the relationship between MS and her military service.  Again, there are no contrary opinions of record.  There is no competent medical evidence indicating any relationship between MS and her military service.

The Veteran has also submitted various internet articles discussing early signs and symptoms of MS.  Significantly, while these articles suggest that for example, cognitive dysfunction is a symptom of MS, this evidence is general in nature and is not shown to pertain specifically to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Because this evidence was not combined with an opinion of a medical professional to which the Board might accord significant probative weight, the Board finds that it is of little probative value in this case.

Finally, while the Veteran may believe that MS is related to her military service, she has not provided any sufficiently probative evidence to support her claim.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Here, however, due to the complex nature of the disability, the Board finds that her opinion as to the etiology of MS is less probative and persuasive than the March 2014 VA examiner's opinion. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for MS must be denied.



ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


